Mr. Justice Musser,
dissenting:
I do' not think that this court should answer the question propounded. The answer to this question will be far-reaching in its results. There has been no proper argument or presentation of the matter to’ this court. The counsel and the attorney general, who appeared at the argument, stated that they had not had time for a thorough consideration of the question, and professed only to give views hastily gathered and which they themselves said might be changed upon further consideration. This court has had very little light thrown on the question and very little tim'e for its consideration. Its answer has been necessarily made under circumstances of haste, and it seems to me, without sufficient time to warrant an abiding and certain conviction, that the answer made is the correct one. It would be better not to answer at all than to answer under such circumstances.
Whatever views I express have been formed under the same hurried circumstances, as have the views of the majority, and as an answer has been made by the majority that I cannot accept, I deem it my duty to state the reasons why the answer of the majority appears wrong to me. If the pending bill seeks to interpret, or in any manner affect, section 2 of article XIX of the constitution, it is so far inoperative. That section deals with constitutional amendments, proposed by the general assembly only, and not with measures proposed or initiated by the people. It says, that, the secretary of state shall cause amendments proposed by the general assembly, “to' be published in full in not more than one newspaper of general circulation in each county for four *79successive weeks, previous to the next general election for members of the general assembly. ” It is not necessary to determine what these quoted words mean. That portion of the section is self-executing and whatever it does mean, must be followed. It is without the scope of legislative authority to change or interpret by statute the meaning of the quoted part. If the pending bill seeks to provide for the publication of amendments to the constitution, which are proposed by the general assembly, different from the publication required by section 2, it will be so far a nullity if enacted into law. If it provides for the same publication of such amendments as is provided in section 2, then, if enacted into law, it would be useless. In either event, it would be so far inoperative. In so far, however, as the pending bill seeks to affect the publication of measures to be submitted under section 1 of article Y of the constitution, as amended by the people at the last election, it seems to me the question is a different one. The authorities cited in the majority opinion, in support of this portion of the answer, are based upon such different facts from the case in hand as, in my mind, to make them inapplicable. Section 1 of article V, as so amended, provides for the initiative and referendum. That section, with reference to the publication and submission of and the form of petitions for measures embraced within it, provides as follows:
“The text of all measures to be submitted shall be published as constitutional amendments are published, and in submitting the same and in ali matters pertaining to the form of all petitions the Secretary of State and all other officers shall be guided by the general laws, and the act submitted this amendment, until legislation shall be especially provided therefor.”
The part of section 1 of article Y above quoted, *80as written, consists of but one independent sentence, a compound sentence composed of co-ordinate sentences. The first co-ordinate sentence relates to- the publication of the text of measures to be submitted. The second co-ordinate sentence relates to the submission of these measures, and the form of petitions, and the whole compound sentence is followed by the general phrase, “until legislation shall be especially provided therefor.” The subject-matters embraced in the sentence are, first, the publication of the measures, second, the submission of the measures, and third, the form of petitions. At the end of the sentence comes the general phrase ending with the general word “therefor.” For what? The answer is obvious. For the subject-matters- embraced in the sentence, to- wit, the publication of the measures, the submission of the measures and the form of petitions. The word “therefor” is general and comprehensive enough to include all the subject-matters of the sentence, and coming as it does, at the end, it must of necessity apply to all. The phrase “until legislation shall be especially provided therefor,” as it stands at the end of the sentence, is general and is comprehensive enough to refer to all the subject-matters preceding it in the sentence, the same as though it were written “until legislation shall be especially provided for the said publication, submission and form of petition. ’’ For the sake of brevity, the word “therefor” was used after the word “provided.” I can find no warrant for saying that this general phrase at the end of the sentence shall mean the same as though after the word “especially,” it was written “provided for said submission and form of petition, ’ ’ when publication is as much referred to' in the preceding part of the sentence as submission or form of petition. If it was intended that the concluding phrase of the sentence was to apply to1 only a part of -the matters *81treated of in the sentence, the language of the phrase would have been more limited and not left SO' comprehensive. There is no' warrant for saying that a general phrase in a sentence which can refer h> all that precedes it in the sentence does not refer to all, but only a part of that which precedes it. The answer of the majority says, in effect, that that which is comprehensive of the whole does not comprehend the whole, but only a part. The meaning, therefore, of the above quoted sentence from section 1 of article V, to my mind is, that until the legislature shall otherwise provide, the publication and submission of and form of petition for measures embraced in that section shall be as provided in the above quoted sentence. If this is its meaning, then these matters are within the scope of legislative authority and the pending bill conforms to the constitutional provision so far as it relates to the measures covered by section 1 of article Y.
The authorities are unanimous in saying that the arrangemént and character of the sentences as written and each word therein should be1 observed and retained in construing constitutional provisions and that any construction is wrong that necessitates a change, even in the mind, in the arrangement and character of the sentences and the elimination of words when a meaning is conveyed without such change or.elimination. The meaning of the quoted sentence, as I have construed it, comes without a change in the arrangement or character of the sentences as written and leaves every word to perform its function. It is impossible to look at the sentence as written, keep it that way in the mind and reach the meaning conveyed by the answer of the majority. In order to reach that meaning, the mind must necessarily change the arrangement and character of the sentences and eliminate the word “and” at least, and *82it is probable that the word ‘ ‘ same” must be changed to “measures,” so that there is a process of mental change which makes the result when written appear as follows.:
“The text of all measures tó. be submitted shall be published as constitutional amendments are published. In submitting the same (measures) and in all matters pertaining to- the form of all petitions, the Secretary of State and all other officers shall be guided by the general laws and the acts submitting this amendment, until 'legislation shall be especially provided therefor. ’ ’
Here we have two separate, disconnected, independent sentences, where before there was but one compound sentence, and the word “and” is eliminated because- it has no- longer any function to- perform. There is no rule or canon of construction that will warrant such a change as this when a meaning is obvious without the change.
. There is no- record before us to- guide or limit one in the consideration of this question, and recourse can rightfully be- had to- such circumstances as are at hand. It is well known that the initiative and referendum provisions of the Colorado- constitution were in the main borrowed from the state of Oregon, where the same has. been in effect for several years. It is also- known that in Oregon the measures are published by means of pamphlets, which are mailed by the proper officers to the voters, and it is claimed that this method disseminates full information to- all voters in an economical and practical way. It was no- doubt the idea of our legislature in proposing the amendment that so-me means of publication should be eventually. adopted that would prove as economical and practical as possible, and, at the same time, afford full and sufficient information to- the people. The proposition was a new o-ne in this state and trial was *83necessary in order to demonstrate the best way to reach the desired result and the practicality of details. The people wrote the principle in their constitution, and it is inconceivable that they should write in permanently the mere details of the methods by which the principle should be carried into' effect, for the details written in the constitution might not prove practical and.economical, but costly and cumbersome, in which event it would be highly desirable to change the methods of detail. While these methods of detail can be changed by constitutional amendment, if the people so desire, it is not reasonable to assume that the people reserved only the right to affect a desirable change in details, through the slow, cumbersome and costly method of constitutional amendment, for by doing so they might imperil the effectiveness of the very principle which they sought to carry out. It is more reasonable to' believe that the people wrote into their constitution the principle of the initiative and referendum and left it to the legislature, if it saw fit in time, after'demonstration by experience, to work out practical, economical and efficient details of publication, submission and forms for petition, and until the legislature should so act they said in their constitution that these details should be handled as provided in the above quoted sentence from section 1 of article Y. This to me seems to be the reasonable way of viewing the matter, and thus the meaning that the above quoted sentence conveys to me is consonant with reason, affords the .people a flexible and economical way of arriving at practical, efficient and economical details in working out a principle, and thus the effective carrying out of the principle which the people established is not hampered and defeated by the mere question of detail.
For the reasons above stated, I eanpot join with the majority in the answer they have given.